
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2(d)


[Form for Directors]

COMPUCREDIT CORPORATION

RESTRICTED STOCK AGREEMENT

PLAN: CompuCredit Corporation 2004 Restricted Stock Plan

SHARES OF RESTRICTED STOCK:                          Shares

PURCHASE PRICE PER SHARE (IF ANY): $                  

EFFECTIVE DATE OF GRANT:                         ,             

        THIS RESTRICTED STOCK AGREEMENT, made and entered into this    day
of            ,            , by and between COMPUCREDIT CORPORATION, a Georgia
corporation ("CompuCredit"), and                        (the "Grantee");

W I T N E S S E T H:

        WHEREAS, the CompuCredit Corporation 2004 Restricted Stock Plan (the
"Plan") has been adopted by CompuCredit; and

        WHEREAS, Article II of the Plan authorizes the Compensation Committee
("Committee") to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and this Agreement; and

        WHEREAS, the Committee desires to make an award to the Grantee
consisting of shares of restricted stock.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, including that provided under
any non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

        1.    General Definitions.    Any capitalized terms herein shall have
the meaning set forth in the Plan, and, in addition, for purposes of this
Restricted Stock Agreement, each of the following terms, when used herein, shall
have the meaning set forth below:

        (a)   "Common Stock" shall mean the common stock of CompuCredit, no par
value per share.

        (b)   "CompuCredit" shall mean CompuCredit Corporation.

        (c)   "Fair Market Value" of a share of Common Stock on a specified date
shall mean:

(i)if the Common Stock is then traded on a national securities or quoted on the
Nasdaq National Market System exchange, the closing price on such date of a
share of the Common Stock as traded on the largest securities exchange on which
it is then traded or quoted on the Nasdaq National Market System, as the case
may be; or

(ii)if the Common Stock is not then traded on a national securities exchange or
quoted on the Nasdaq National Market System, the value determined in good faith
by the Committee.

        (d)   "Restricted Shares" shall mean the number of shares of Common
Stock set forth on page 1 of this Restricted Stock Agreement.

--------------------------------------------------------------------------------



        (e)   "Vesting Date" shall mean the date that all conditions and
restrictions imposed upon the Restricted Shares granted in accordance with this
Restricted Stock Agreement, including vesting pursuant to Section 3, are
completely satisfied.

        (f)    "Disability" shall mean (i) a determination that the Grantee is
disabled pursuant to the terms of any long-term disability insurance policy
which the Company has purchased and which covers Grantee; (ii) a reasonable
determination by a reputable, independent, licensed medical doctor selected by
the Company that, due to a mental or physical impairment or disability, Grantee
has been incapable or unable to fully perform the duties performed by him for
the Company immediately prior to such disability for a period of at least
180 days in the aggregate (although not necessarily consecutively) within any
consecutive 365 day period; or (iii) the entry of an order by a court of
competent jurisdiction adjudicating Grantee incompetent to manage his person or
property.

        2.    Grant of Shares.    Upon the terms and subject to the conditions
and limitations hereinafter set forth, the Grantee has been awarded the
Restricted Shares. Until the Vesting Date the Restricted Shares shall not be
transferable except as provided in the Plan. Subject to Section 4, after the
Vesting Date the Restricted Shares shall be reissued to the Grantee as
unlegended shares of Common Stock. Until the Vesting Date the Restricted Shares
shall be held by CompuCredit on behalf of the Grantee. Any Restricted Shares
that do not or cannot vest pursuant to Section 3 shall be forfeited to
CompuCredit.

        3.    Vesting.    Subject to the terms, conditions, and limitations set
forth herein, the Restricted Shares shall vest in the following amounts on the
following dates (which shall constitute Vesting Dates) provided that the Grantee
is either on the Board of Directors of CompuCredit (or one of its subsidiaries)
or a full-time employee of CompuCredit (or one of its subsidiaries) on the
applicable date:

                                                 

                                                 

                                                 

In no event shall a fractional share of Common Stock be reissued to Grantee upon
vesting. In the event that Grantee would otherwise be entitled to a fractional
share because of a term, condition or limitation set forth herein, the number of
shares of Common Stock to be reissued upon vesting shall be rounded down to the
nearest whole number and such fractional share shall remain a Restricted Share,
subject to all terms, conditions and limitations set forth herein. In addition,
until the date set forth above, and provided that the Grantee is either on the
Board of Directors of CompuCredit (or one of its subsidiaries) or a full-time
employee of CompuCredit (or one of its subsidiaries) at the time of a "change in
control," any Restricted Shares that theretofore have not vested shall
immediately vest upon a "change in control." For these purposes, a "change in
control" shall mean the acquisition of 50% or more of the "beneficial ownership"
of the voting equity securities of CompuCredit (on a fully diluted as-converted
basis) by any person or "group" (with the terms "beneficial ownership" and
"group" having the meaning given to them for purposes of Schedule 13D under the
Securities Exchange Act of 1934) other than (i) Frank J. Hanna, III, David G.
Hanna, their spouses, their descendants and the spouses of their descendants,
(ii) trusts and other entities established generally for the benefit of Frank J.
Hanna, III, David G. Hanna, their spouses, their descendants and the spouses of
their descendants, and/or (iii) charitable trusts, foundations or similar
entities established by any of the foregoing.

        Notwithstanding the foregoing, any Restricted Shares that theretofore
have not vested shall immediately vest upon death or Disability of Grantee.

        Upon vesting CompuCredit shall be entitled to retain (or if it is not
then holding the shares, receive) shares of Common Stock having a Fair Market
Value, at the time of vesting, equal to such amount as CompuCredit determines is
required under applicable federal, state or local law to be

2

--------------------------------------------------------------------------------




withheld and paid over to governmental taxing authorities by reason of the
vesting of such shares of Common Stock.

        4.    Transfer Subject to Compliance with Securities
Laws.    Notwithstanding the vesting of any Restricted Shares, Grantee shall not
be entitled to transfer any Restricted Shares except in compliance with
applicable securities law.

        5.    No Right to Continued Employment.    The grant evidenced hereby
does not confer upon the Grantee the right to continued employment or
affiliation with CompuCredit or any affiliate (including service on the board of
directors of CompuCredit), nor shall it interfere with the right of CompuCredit
or any affiliate to terminate his or her affiliation with CompuCredit at any
time.

        6.    Miscellaneous.    

        (a)   The terms of this Restricted Stock Agreement shall be binding upon
and shall inure to the benefit of any successors or assigns of CompuCredit and
of the Grantee.

        (b)   The Grantee shall be entitled to vote and to receive dividends
with respect to any Restricted Shares.

        (c)   This grant has been made pursuant to the Plan and shall be subject
to, and governed by, the terms and provisions thereof. The Grantee hereby agrees
to be bound by all the terms and provisions of the Plan. In the event of any
conflict between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.

        (d)   This Restricted Stock Agreement shall be governed by the laws of
the State of Georgia.

        IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this
Restricted Stock Agreement as of the day and year first above written.

    COMPUCREDIT CORPORATION
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Its:
 
Chief Executive Officer
 
 
GRANTEE:
 
 


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2(d)

